FILEp

UNITED STATES DISTRICT COURT

FoR THE Disrklcr or CoLUMBIA APR l 5 2012
Antonio Hall, ) C(¢llll'r  §fil;lgjum%
Piainriff, j
v. j Civii A¢ri@n N@.  ()591
USDC for the Middle District j
of Louisiana, )
Defendant. j

MEMORANDUM OPINION

This matter, consisting of two separately submitted complaints against the same
defendant, is before the Court on plaintiff s pro se complaint and application to proceed in forma
pauperis. The Court will grant plaintiff s application and dismiss this action for lack of subject
matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action "at any
time" it determines that subject matter jurisdiction is wanting).

Plaintiff, a prisoner at the Louisiana State Prison in Angola, Louisiana, wants this Court
to "review and reverse the Judgement of Middle District of Louisiana . . . ." Form Compl. at 5.
A federal district court lacks subject matter jurisdiction to review the decisions of another federal

district court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional rovisions); Fleming v. United

   
 
  

Slates, 847 F. Supp. 170, 172 (D.D,C. 1994), cert. den`l 0 (1995). A separate

Order of dismissal accompanies this l\/lemorandum 3a - ~_ -

Date: March£j , 2012

United lStates District Judge